EXHIBIT PROMISSORY NOTE Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials $600,000 06-10-2009 06-10-2014 1764000 23 GSS References in the boxes above are for Lender's use only and do not limit the applicability of this document to any particular loan or item. Any item above containing "***" has been omitted due to text length limitations. Borrower: Champion Industries, Inc. 2450 1st Avenue Huntington, WV Lender: FIRST SENTRY BANK P.O. BOX 2107 HUNTINGTON, WV Principal Amount: $600,000 Date of Note: June 10, 2009 PROMISE
